DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-10 have been canceled as per the preliminary amendments filed on 01/28/2022. Claims 11-40 are newly added. Claims 11-40 are pending.
Information Disclosure Statment
The Information Disclosure Statements dated 12/14/2021 and 020/25/2022 are acknowledged and the cited references have been considered in this examination.
Claim Objections
Claim 11 is recited “…. Substantially planar …” in line 4. Claim 11, on line 9 also recites “… substantially perpendicular…” it is not clear whether the inductive charging coil or the plane of the inductive charging coil is planar and perpendicular respectively. Appropriate correction is required. Claims 21, 30 and 39 have similar issues as described above.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory  double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US 9,178,369.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim similar system/apparatus- for use in charging or powering one or more devices or batteries by wireless power (inductively), for modifying the magnitude and/or phase of an electromagnetic field in one or multiple dimensions, and use in charging or powering multiple devices with a wireless power charger system are also described. 
	The instant application claims an inductive charger for inductive power transfer to an inductive charging receiver in an electronic device to provide power to the electronic device, the inductive charger comprising: a substantially planar inductive charging coil; a plurality of resonant capacitors, a coil drive circuit that provides power to the inductive 
	The patented application anticipates the instant application claimed.
Claim 11 of instant application: 17/522,506
Claim 1 of paten’d application: US 9,178,369
     An inductive charger for inductive power transfer to an inductive charging receiver in an electronic device to provide power to the electronic device, the inductive charger comprising: a substantially planar inductive charging coil; a plurality of resonant capacitors, a coil drive circuit that provides power to the inductive charging coil by switching a voltage input to apply an alternating voltage at an operating frequency to the inductive charging coil to generate an alternating magnetic field in a direction substantially perpendicular to the plane of the inductive charging coil; one or more capacitor switches configured to electrically couple a selection of the resonant capacitors to the inductive charging coil and the coil drive circuit; a microcontroller for communicating with the inductive charging receiver using the inductive charging coil, wherein the microcontroller is configured for: in a first mode of operation: configuring the capacitor switches to couple a first selection of the resonant capacitors to the inductive charging coil and the coil drive circuit to form a resonant circuit having a first resonant frequency, and 2 1343/3/8 UTILApp. No.: 17/522,506 Preliminary Amendment filed: January 28, 2022 operating the coil drive circuit with the operating frequency at a first operating frequency for providing inductive power to the electronic device at a first power level … and in a second mode of operation … configuring the capacitor switches to couple a second selection … to the inductive charging coil and the coil drive circuit to form a resonant circuit having a second resonant frequency different from the first resonant frequency, and operating the coil drive circuit with the operating frequency … providing inductive power to the electronic device at a second power level different from the first power level.
A system for use in charging or powering one or more devices or batteries by wireless power, comprising: one or more of a receiver coil, associated with a receiver for use with a device or battery, which receives inductive power from a charger coil placed close to the receiver coil and configured to provide power thereto, and a charger coil, provided within a charger, which transmits inductive power to a receiver coil placed close to the charger coil and configured to receive power therefrom; a switching layer having magnetic properties and covering the one or more receiver coil or charger coil, so that, during charging or powering of a device or battery, the switching layer is layered either between the receiver coil one or more components are used to modify one or both the magnitude or phase of an electromagnetic field, provided by the charger coil, in one or multiple dimensions, including wherein, when the receiver coil is placed close to the charger coil, the switching layer's magnetic properties are locally modified, by one or more of a magnetic field of the receiver coil or charger coil, or by another magnetic component, to control magnetic flux within a particular region of the switching layer, including guiding the magnetic flux to provide localized power transfer from the charger coil to the receiver coil within the particular region of the switching layer that is generally aligned both with the receiver coil and the charger coil, while providing electromagnetic shielding in regions of the switching layer other than the particular region.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859